      Case 1:19-cv-08324-DLC Document 54 Filed 04/01/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 AMRO ALI, M.D.,                         :
                     Plaintiff,          :            19cv8324 (DLC)
                                         :
           -v-                           :          MEMORANDUM OPINION
                                         :               AND ORDER
 WESTCHESTER MEDICAL CENTER and NEW      :
 YORK MEDICAL COLLEGE,                   :
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X

APPEARANCES

For the plaintiff:
Robert Sadowski
Sadowski Katz, LLP
800 Third Ave, 28th Floor
New York, NY 1002

For the defendants
Paul Millis
Daniel Rinaldi
Meyer, Suozzi, English & Klein, P.C.
990 Stewart Avenue, Suite 300
P.O. Box 9194
Garden City, NY 11530


DENISE COTE, District Judge:

     On March 30, 2021, plaintiff Amro Ali moved for

reconsideration of the March 17, 2021 Opinion (the “March 17

Opinion”), which granted summary judgment to the defendants.

The motion for reconsideration is denied.

     The March 17 Opinion is incorporated by reference, and

familiarity with it is assumed.      See Ali v. Westchester Med.
         Case 1:19-cv-08324-DLC Document 54 Filed 04/01/21 Page 2 of 3




Ctr., No. 19CV8324 (DLC), 2021 WL 1022615 (S.D.N.Y. Mar. 17,

2021).    “[R]econsideration will generally be denied unless the

moving party can point to controlling decisions or data that the

court overlooked.”      Cho v. Blackberry Ltd., No. 19-3376-CV, 2021

WL 922756, at *11 (2d Cir. Mar. 11, 2021) (citation omitted).

“A party may move for reconsideration and obtain relief only

when the party identifies an intervening change of controlling

law, the availability of new evidence, or the need to correct a

clear error or prevent manifest injustice.”           Id. (citation

omitted).     A motion for reconsideration is “not a vehicle for

relitigating old issues, presenting the case under new theories,

securing a rehearing on the merits, or otherwise taking a second

bite at the apple.”       Analytical Surv., Inc. v. Tonga Partners,

L.P., 684 F.3d 36, 52 (2d Cir. 2012) (citation omitted).               The

decision to grant or deny the motion for reconsideration is

within “the sound discretion of the district court.”            Aczel v.

Labonia, 584 F.3d 52, 61 (2d Cir. 2009) (citation omitted).               The

standard for granting a motion for reconsideration is “strict.”

Cho, No. 19-3376-CV, 2021 WL 922756, at *11.

     Ali has not satisfied the standard for a motion for

reconsideration.      Ali first argues that the March 17 Opinion

misapplied the law relating to “stray comments” when assessing

Dr. Thaddeus Wandel’s comments and erred in not finding that the

comments are direct evidence of discriminatory animus.             A


                                      2
         Case 1:19-cv-08324-DLC Document 54 Filed 04/01/21 Page 3 of 3




disagreement with the Opinion’s analysis is not a ground for

reconsideration.      See March 17 Opinion, at *5 (discussing stray

comments).

      Ali next states that the Opinion impermissibly assessed

Wandel’s credibility.       It did not assess Wandel’s credibility.

The March 17 Opinion considered Wandel’s two comments in the

light most favorable to Ali and -- citing numerous New York

state court decisions -- determined that those comments

constituted stray remarks.        Id.

      Finally, Ali complains that the March 17 Opinion rejected

his argument that the procedural irregularities in the

appointment process were evidence of discrimination.            Again, a

disagreement with the Opinion’s analysis is not a ground for

reconsideration.      The Opinion addressed the issue of

irregularities and rejected the plaintiff’s argument.            Id. at

*5.

                                 Conclusion

      Ali’s March 30, 2021 motion for reconsideration is denied.



Dated:       New York, New York
             April 1, 2021




                                        3
